Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lawrence Verline Wilder, Sr., appeals the district court’s order denying his Fed. R. Civ. P. 60(b) motion. We have reviewed the record and find no reversible error. See Aikens v. Ingram, 652 F.3d 496, 501 (4th Cir. 2011) (providing standard). Accordingly, although we grant leave to proceed in forma pauperis, we affirm. Wilder’s motion for appointment of counsel is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED